EXHIBIT 10.2

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the "Agreement") is entered into by
and between TOR MINERALS INTERNATIONAL, INC., a Delaware corporation (the
"Corporation") with its office at 722 Burleson Street, Corpus Christi, Texas
78402 and MARK SCHOMP, the executive vice president of the Corporation (the
"Officer").

1. Term of Agreement. This Agreement shall commence on the Effective Date set
forth on the signature page and shall continue in effect through December 31,
2012; provided, however, that commencing on January 1, 2013, and each January 1
afterwards, the term of this Agreement shall automatically be extended for one
additional year unless, no later than the preceding March 1, the Corporation
shall have given notice to Officer that it does not wish to extend this
Agreement; provided, further, that, notwithstanding any such notice of the
Corporation not to extend, if a change in control of the Corporation shall have
occurred during the original or any extended term of this Agreement, this
Agreement shall continue in effect for a period of 18 months beyond the month in
which such change in control occurred.

2. Change in Control.  No benefits shall be payable under this Agreement unless
there shall have been a change in control of the Corporation. For purposes of
this Agreement, a "change in control of the Corporation" shall mean a change of
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), whether or not the Corporation is
in fact required to comply with that regulation, provided that, without
limitation, such a change in control shall be deemed to have occurred if (a) any
person becomes the beneficial owner, directly or indirectly, of securities of
the Corporation representing 50% or more of the combined voting power of the
Corporation's then outstanding securities or any change occurs in 30% or more of
the combined voting power of the Corporation's then outstanding securities that
results in a change in a majority of the board of directors of the Corporation;
or (b) during any period of two consecutive years, individuals who at the
beginning of such period constitute the board of directors cease for any reason
to continue to constitute a majority of the board of directors; or (c) the
stockholders of the Corporation approve a merger of the Corporation with any
other corporation which would result in the majority of the shares of the new,
combined entity controlled by persons different than those who controlled the
outstanding shares of the Corporation immediately prior to such merger; or (d)
the stockholders of the Corporation approve a plan of liquidation or sale of all
or substantially all of the assets of the Corporation.

3. Termination Following Change in Control. In the event of a change in control
as described in Section 2 above, Officer shall be entitled to the benefits
provided in Section 4 below upon the subsequent termination of Officer's
employment unless such termination is (i) by the Corporation for Cause, or (ii)
by Officer other than for Good Reason. 

--------------------------------------------------------------------------------


(a) Cause. Termination by the Corporation of Officer's employment for "Cause"
shall mean termination upon the willful and continued failure by Officer to
substantially perform Officer's duties with the Corporation after a written
demand for substantial performance is delivered to Officer by the Board, which
demand specifically identifies the manner in which the Board believes that
Officer has not substantially performed Officer's duties, or the willful
engaging by Officer in conduct which is demonstrably and materially injurious to
the Corporation, monetarily or otherwise. Notwithstanding the foregoing, Officer
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to Officer a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to Officer and an opportunity for Officer, together with
Officer's counsel, to be heard before the Board), finding that in the good faith
opinion of the Board, Officer was guilty of conduct set forth above.

(b) Good Reason. For purposes of this Agreement, "Good Reason" shall mean,
without Officer's express written consent, the occurrence after a change in
control of the Corporation of any of the following circumstances:

(i)                 the assignment to Officer of any duties inconsistent with
Officer's status and position as it existed immediately prior to the change in
control of the Corporation or a substantial adverse alteration in the nature or
status of Officer's responsibilities from those in effect immediately prior to
the change in control of the Corporation;

(ii)               a reduction by the Corporation in Officer's annual base
salary as in effect immediately prior to the change in control except for
across-the-board salary reductions similarly affecting all key employees of the
Corporation;

(iii)             the Corporation's relocation of the office in which Officer is
located to a location not within 25 miles of Officer's office or job location
immediately prior to the change in control of the Corporation, except for
required travel on the Corporation's business to an extent substantially
consistent with Officer's prior business travel obligations; or

(iv)             the failure by the Corporation to continue in effect a bonus
plan or arrangement that is no less favorable to Officer then the bonus plan or
arrangement to which Officer was entitled to participate prior to a change in
control of the Corporation, unless an equitable arrangement has been made with
respect to such plan; or

(v)               the failure by the Corporation to continue to provide Officer
with benefits substantially similar to those enjoyed by Officer under any of the
Corporation's life insurance, medical, health and accident, or disability plans
in which Officer was participating immediately prior to the change in control of
the Corporation.

2

--------------------------------------------------------------------------------


Officer's rights to terminate Officer's employment pursuant to this Section 3
shall not be affected by Officer's incapacity due to physical or mental illness.
Officer's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason under this
Agreement.

4. Compensation Upon Termination. Following a change in control of the
Corporation, as defined by Section 2, if Officer's employment shall be
terminated (1) by the Corporation other than for Cause, or (2) by Officer for
Good Reason, then Officer shall be entitled to the benefits provided below:

(i)                 The Corporation shall pay Officer's full base salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts and benefits to which Officer is entitled under
any compensation plan of the Corporation, at the time such payments are due. 

(ii)               In lieu of any further cash compensation payments to Officer
for periods subsequent to the Date of Termination, the Corporation shall pay as
severance pay to Officer a lump sum severance payment equal to one and one-half
(1-1/2) times the amount of Officer's Base Salary less the amount of
compensation previously paid to Officer since the change in control occurred. 
The purpose of this provision is to assure Officer a minimum of one and one-half
(1-1/2) years of compensation following any change in control, whether as an
active employee of the Corporation or through the severance payment provided
herein.  As used herein, the term "Base Salary" shall mean the Officer's base
salary in effect immediately prior to the occurrence of the circumstance giving
rise to the Notice of Termination.

(iii)             In lieu of shares of common stock of the Corporation (the
"Corporation's Shares") issuable upon exercise of outstanding options
("Options"), if any, granted to Officer under any stock option plans of the
Corporation (which Options shall be cancelled upon the making of the payment
referred to below) Officer shall, at the written election of Officer given
within thirty (30) days following the Date of Termination, receive an amount in
cash equal to the product of (A) the excess of the closing price of the
Corporation's Shares as reported on the New York Stock Exchange on or nearest
the Date of Termination (or, if not so reported, on the basis of the average of
the lowest asked and highest bid prices on or nearest the Date of Termination),
over the per share exercise price of each Option held by Officer (whether or not
then fully exercisable) plus the amount of any applicable cash appreciation
rights, times (B) the number of the Corporation's Shares covered by each such
Option.  In lieu of making any such written election, Officer shall be entitled
to exercise any outstanding Options held by Officer and receive the
Corporation's Shares issuable upon exercise of such Options in accordance with
the terms and conditions of the applicable option plans of the Corporation
pursuant to which such Options were granted and Officer's option award
agreements. 

3

--------------------------------------------------------------------------------


(iv)             The payments provided for in paragraphs (ii) and (iii) above,
shall be made no later than the tenth (10th) day following the Date of
Termination, provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Corporation shall pay to Officer
on such day an estimate, as determined in good faith by the Corporation, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount can be determined but in no event later than the one
year after the Date of Termination. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Corporation to Officer payable on the
tenth (10th) day after demand by the Corporation (together with interest at the
above rate).

(v)               Officer shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by Officer as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by Officer to the Corporation.

(vi)             In addition to all other amounts payable to Officer under this
Section 4, Officer shall be entitled to receive all benefits payable to Officer
under any plan or agreement relating to retirement benefits, except to the
extent the payment thereof would subject any payment hereunder to the excise tax
under Section 4999 of the Code.

5. Successors; Binding Agreement.  The Corporation will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.

4

--------------------------------------------------------------------------------


6. Notice. For the purpose of this Agreement, all notices and other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Corporation at the address of its principal executive offices
and to Officer at Officer's residence address as maintained in the employment
records of the Corporation.

7.  Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Officer and such officer as may be specifically designated by the
Board. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Texas.

8. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to its subject matter and supersedes all prior written or
oral agreements or understandings with respect to such subject matter.

[Signature page follows.]

--------------------------------------------------------------------------------


 

EFFECTIVE as of the last date of signature below.

TOR MINERALS INTERNATIONAL, INC.







OFFICER:







By:

/s/ BERNARD A. PAULSON

By:

/s/ MARK SCHOMP

Bernard A Paulson, Chairman

Mark Schomp
Executive Vice President

Date:

May 16, 2012

Date:

May 16, 2012

6

--------------------------------------------------------------------------------

 